433 F.2d 320
UNITED STATES of Americav.Herbert Waldo KNIGHT, Jr., Ronald Albert Mitskus, HerbertWaldo Knight, Jr., Appellant.
No. 18048.
United States Court of Appeals, Third Circuit.
Argued Oct. 6, 1970.Decided Oct. 16, 1970.

Daniel K. Van Dorn, Gleeson, Hansen & Pantages, Newark, N.J., for appellant.
Alfred C. De Cotiis, Asst. U.S. Atty., Newark, N.J., (Frederick B. Lacey, U.S. Atty., Newark, N.J., on the brief), for appellee.
Before HASTIE, Chief Judge, and STALEY and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant was indicted for conspiring to transport a stolen motor vehicle in interstate commerce knowing it to have been stolen, 18 U.S.C. 371, and for transporting the same vehicle in interstate commerce knowing it to have been stolen, 18 U.S.C. 2312 and 2.  He pleaded not guilty, and was tried before a jury which found him guilty on both counts.  He appeals from his sentence of two years on the conspiracy count and one year on the Dyer Act count, the sentences to run consecutively.  He contends that the evidence was insufficient to sustain his conviction on either count.  He also contends that the trial court erred in failing to exclude evidence of statements he made to an agent of the Federal Bureau of Investigation while he was in custody.  The record discloses ample evidence to sustain the jury verdict on both counts.  The record also discloses that while in custody and before he made any statements introduced in evidence against him, appellant was given the warnings required by Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and voluntarily elected to make the damaging admissions.  The district court so found before admitting the agent's testimony.  The judgment of the district court will be affirmed.